Judgment, Supreme Court, New York County (Walter Schackman, J.), entered August 8, 1996, which denied petitioner’s application to compel respondent Assistant District Attorney to disclose certain documents under the Freedom of Information Law, unanimously affirmed, without costs.
Assuming arguendo that petitioner is entitled to documents containing statements given to the police by the complaining witness against him in his criminal trial, he is not, absent a showing that such documents are no longer available to him, entitled to material that was previously provided to his attorney(s) (compare, Matter of Huston v Turkel, 236 AD2d 283, lv denied 90 NY2d 809, with Matter of Swinton v Record Access Officers for City of N. Y. Police Dept., 198 AD2d 165, and Matter of Scarola v Morgenthau, 246 AD2d 417). Concur— Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.